DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: In line 3, please delete [connect] and insert – connected --.  Appropriate correction is required.


Allowable Subject Matter
The indicated allowability of claims 14-20 is withdrawn in view of the newly discovered reference(s) to van Genderen (US2011/0146168). Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 recites the limitation "the upper inner support layer surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
s 16 recites the limitation "the upper inner support layer surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glorgio (US2011/0252725).
For claim 22, Glorgio discloses a composite stair component (fig. 2) comprising: a decorative finish layer (12) comprising wood [0022]; a support layer (13) comprising wood; and a hinge layer (11) positioned between said decorative finish layer and said support layer, said hinge layer positioned between the decorative finish layer and the support layer, the hinge layer comprising a film layer of adhesive ([0013], PVAC glue).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over van Genderen (US2011/0146168) in view of Bergmann et al. (4,783,939).

van Genderen does not disclose that the support layer is molded.
Bergmann et al. discloses a composite stair component (fig. 1, 20) comprising a support layer (23), wherein the support layer is molded (col. 2 lines 1-2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the support layer of van Genderen a molded support layer as made obvious by Bergmann et al. to provide a close-fitting stair component for the stair.
For claim 2, the combination discloses that the support layer comprises a molded plastic support layer (Bergmann et al. col. 3 line 1), and it would be obvious to make the plastic PVC since PVC is a well-known moldable plastic to get predictable and expected results like increased strength and durability of the support layer.
For claim 3, the combination discloses that the decorative finish layer (Bergmann et al. fig. 2, 22) comprises wood/paper [0013].
For claim 4, the combination discloses that the decorative finish layer (Bergmann et al. fig. 2, 22) comprises wood/paper [0013] and it would be obvious to make the layer of veneer since veneers are thin layers of wood.
For claim 5, the combination discloses that the decorative finish layer further comprises a coating that coats the non-textured paper (van Genderen [0004]) and it would be obvious to one having ordinary skill in the art at the effective filing date of the application to use a resin to coat the decorative finish layer since such coating is known in the art to increase durability and strength of the decorative finish layer.
For claim 8, the combination discloses that the molded support layer further comprises a lower support layer portion (van Genderen fig. 2, 18) extending (i) substantially perpendicular to the inner 
For claim 10, the combination discloses that the molded support layer further comprises an outer support layer front edge surface (van Genderen fig. 2, curved edge adjacent to 22), wherein (i) the outer support layer front edge surface extends from and is connected to the upper support layer surface (21), and (ii) at least a portion of the outer support layer edge surface extends below the lower support layer surface (16).
For claim 11, the combination discloses that the upper support layer surface (van Genderen fig. 2, 21) and the outer support layer front edge surface (curved edge adjacent to 22) form a first curved surface profile.
For claim 14, van Genderen discloses a composite stair component comprising: a decorative finish layer (22) comprising non-textured paper [0013]; a support layer (20) having an upper support layer surface (21), a lower support layer surface (16), and an inner support layer edge surface (30), at least a portion of the inner support layer edge surface being substantially perpendicular to the lower support layer surface, said support layer comprising a composite material [0011]; and an adhesive layer ([0013], PVAC glue) positioned between the decorative finish layer (22) and the support layer (20), wherein the composite stair component comprises an upper composite profile surface and an outer composite profile front edge surface (curved edge adjacent to 22), and (i) the outer composite profile front edge surface extends from and is connected to the upper composite profile surface, and (ii) at least a portion of the outer composite profile front edge surface extends below the lower support layer surface.
van Genderen does not disclose that the support layer is molded.
Bergmann et al. discloses a composite stair component (fig. 1, 20) comprising a support layer (23), wherein the support layer is molded (col. 2 lines 1-2).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to make the support layer of van Genderen a molded support layer as made obvious by Bergmann et al. to provide a close-fitting stair component for the stair.
For claim 15, the combination discloses that the upper composite profile surface and the outer composite profile front edge surface (van Genderen fig. 2, curved edge adjacent to 22) form a third 
For claim 16, the combination discloses that the composite stair component further comprises an outer lowermost composite profile edge surface (van Genderen fig. 2, 18), wherein (i) the outer lowermost composite profile edge surface extends from and is connected to the outer composite profile front edge surface, and (ii) at least a portion of the outer lowermost composite profile edge surface extends below the upper inner support layer surface.
For claim 17, the combination discloses that the decorative finish layer (van Genderen fig. 2, 22) extends along the upper composite profile surface, the outer composite profile front edge surface, and the outer lowermost composite profile edge surface.
For claim 18, the combination discloses a protective surface wear layer (van Genderen [0014]) over the decorative finish layer (22) and it would be obvious to make the protective surface wear layer of a polymeric material to increase the durability and insulation properties of the protective surface wear layer.
For claim 19, the combination discloses a stair comprising a stair tread comprising a stair nose (Bergmann et al. fig. 1, extension of 10); a stair riser (11) extending below the stair tread and the stair nose and the composite stair component of claim 14 of the combination will partially cover the stair tread.  
For claim 21, the combination discloses a stair comprising a stair tread comprising a stair nose (Bergmann et al. fig. 1, extension of 10); a stair riser (11) extending below the stair tread and the stair nose and the composite stair component of claim 1 of the combination will partially cover the stair tread.

Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither anticipates or makes obvious a composite stair component comprising a decorative finish layer .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633